DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
                                         Quayle Action

This application is in condition for allowance except for the following formal matters:   

                                          Specification
The specification is objected to because:
                       CROSS-REFERENCES TO RELATED APPLICATIONS 
This application claims the benefit of a DIV of 16/024,738 06/30/2018 PAT 10725941 but there is no statement of continuing data in the first page of the specification. Applicants are requested to provide the missing information of related applications and the status thereof on page 1 of the specification. 
Appropriate correction is required. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.

			  Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
             Independent claim 1 of the present application teaches, for example, “A storage device, comprising: at least one storage medium; a fabric interface configured to communicate with a plurality of peer storage devices over an interconnect fabric between the fabric interface and the plurality of peer storage devices; a logical mapping memory configured to include: storage device media logical mapping information for the at least one storage medium, wherein the storage device media logical mapping information is configured in continuous logical blocks with a media block size equal to a page programming size of the at least one storage medium;  and host logical mapping information for at least one peer storage device of the plurality of peer storage devices, wherein the host logical mapping information is configured in host logical blocks with a host block size smaller than the media block size; a service request handler configured to identify a requested hosted service from a service host request received through the fabric interface; and a plurality of hosted services configured to access the logical mapping memory for data operations for the plurality of peer storage devices, wherein the service host request initiates at least the requested hosted service of the plurality of hosted services”. 
The foregoing limitations are not found in the prior arts of record “Aiello et al. (U.S. PN: 10,170,151), Gussin et al. (U.S. PN: 10,164,897), Xiao (U.S. PN: 9,794,186), Small et al. (U.S. PN: 9,645,917)” including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a logical mapping memory configured to include: storage device media logical mapping information for the at least one storage medium, wherein the storage device media logical mapping information is configured in continuous logical blocks with a media block size equal to a page programming size of the at least one storage medium;  and host logical mapping information for at least one peer storage device of the plurality of peer storage devices, wherein the host logical mapping information is configured in host logical blocks with a host block size smaller than the media block size; a service request handler configured to identify a requested hosted service from a service host request received through the fabric interface; and a plurality of hosted services configured to access the logical mapping memory for data operations for the plurality of peer storage devices, wherein the service host request initiates at least the requested hosted service of the plurality of hosted services”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 12 of the present application teaches, for example, “A computer-implemented method for execution by a storage device, comprising: communicating with a plurality of peer storage devices over an interconnect fabric; WDA-3800*B-i-US65 of 70PLW Ref. 10252-08675 USstoring, in a logical mapping memory in the storage device, storage device media logical mapping information for at least one storage medium in the storage device, wherein the storage device media logical mapping information is configured in continuous logical blocks with a media block size equal to a page programming size of the at least one storage medium;  and storing, in the logical mapping memory in the storage device, host logical mapping information for at least one peer storage device of the plurality of peer storage devices, wherein the host logical mapping information is configured in host logical blocks with a host block size smaller than the media block size; storing a plurality of hosted services configured to access the logical mapping memory for data operations for the plurality of peer storage devices; receiving a service host request from a service requester; identifying a requested hosted service from the service host request; executing 
The foregoing limitations are not found in the prior arts of record “Aiello et al. (U.S. PN: 10,170,151), Gussin et al. (U.S. PN: 10,164,897), Xiao (U.S. PN: 9,794,186), Small et al. (U.S. PN: 9,645,917)” including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, and including the IDS filed by the applicant taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “storing, in a logical mapping memory in the storage device, storage device media logical mapping information for at least one storage medium in the storage device, wherein the storage device media logical mapping information is configured in continuous logical blocks with a media block size equal to a page programming size of the at least one storage medium;  and storing, in the logical mapping memory in the storage device, host logical mapping information for at least one peer storage device of the plurality of peer storage devices, wherein the host logical mapping information is configured in host logical blocks with a host block size smaller than the media block size; storing a plurality of hosted services configured to access the logical mapping memory for data operations for the plurality of peer storage devices; receiving a service host request from a service requester; identifying a requested hosted service from the service host request; executing the requested hosted service using the logical mapping memory; and returning, responsive to the requested host service being completed, a message to the service requester”. Consequently, claim 12 is allowed over the prior arts. 




Independent claim 20 includes similar limitations of independent claim 12, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.
                                  Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phonenumber for the organization where this application or proceeding is assigned is(703) 872-9306. 


/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112